UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7469


TREMAINE L. KITCHEN,

                Plaintiff - Appellant,

          v.

OFFICER B. ICKES; WEXFORD HEALTH SOURCES, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-02022-DKC)


Submitted:   February 29, 2016            Decided:    April 11, 2016


Before NIEMEYER, SHEDD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tremaine L. Kitchen, Appellant Pro Se.    Stephanie Judith Lane-
Weber, Assistant Attorney General, Dorianne Avery Meloy, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Elizabeth Erin Pavlick, UNITED STATES DEPARTMENT OF DEFENSE,
Washington, D.C.; Carolyn Israel Stein, BONNER, KIERNAN, TREBACH
& CROCIATA, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tremaine     L.    Kitchen   appeals   the    district    court’s    order

granting defendants’ motions to dismiss and for summary judgment

and denying relief on his 42 U.S.C. § 1983 (2012) complaint.                   We

have     reviewed    the     record   and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Kitchen v. Ickes, No. 8:14-cv-02022-DKC (D. Md. July 14,

2015).     We dispense with oral argument because the facts and

legal    contentions       are   adequately   presented     in   the   materials

before    this    court    and   argument   would    not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        2